WOLF, Judge.
We find no merit in appellant’s claim that a violation of the prohibition against double jeopardy occurred. See Goene v. State, 577 So.2d 1306 (Fla.1991). We must, however, remand for resentencing since it is not clear that the state established that the defendant qualified as a habitual offender. The trial court stated that the defendant stipulated as part of the plea agreement that he was a habitual offender. It appears from the record that the stipulation only addressed the state’s right to assert that the defendant was a habitual offender. Jefferson v. State, 571 So.2d 70 (Fla. 1st DCA 1990).
We, therefore, affirm the conviction, but reverse and remand for resentencing at which time the state may demonstrate whether appellant qualifies as a habitual offender. Johnson v. State, 576 So.2d 916 (Fla. 2nd DCA 1991).
ZEHMER and BARFIELD, JJ., concur.